 



Exhibit 10.17
EMPLOYMENT AGREEMENT
     EMPLOYMENT AGREEMENT (“Agreement”), dated this 28th day of September 2007,
by and between SHAWN CURTIS CUMMINGS (the “Executive”) and GREENPOINT INSURANCE
GROUP, INC. (“GIG”).
W I T N E S S E T H
     WHEREAS, Executive has been employed by GIG as its President.
     WHEREAS, First Community Bancshares, Inc. (“FCBI”) has agreed to purchase
all of the outstanding common stock of GIG and to hold GIG as a subsidiary of
FCBI, and has made the Executive entering into this Agreement a condition to
closing such purchase;
     WHEREAS, GIG wants to ensure that Executive remains as its President;
     WHEREAS, Executive wants to remain President in a structure where GIG is
affiliated with a larger financial organization, with total compensation and
overall benefits that are likely to exceed, over time, that to which he had
previously been entitled;
     WHEREAS, GIG wishes to ensure protection of its business interests,
customer relationship and Confidential and Proprietary Information;
     NOW, THEREFORE, in consideration of the mutual covenants herein set forth,
Executive and GIG do agree to the terms of employment as follows:
     1. Definitions. The following words and terms shall have the meanings set
forth below for the purposes of this Agreement:
          (a) Affiliate. Affiliate of any person or entity means any stockholder
or person or entity controlling, controlled by under common control with such
person or entity, or any director, officer or key executive of such entity or
any of their respective relative. For purposes of this definition, “control”,
when used with respect to any person or entity, means the power to direct the
management and policies of such person or entity, directly or indirectly,
whether through ownership of voting securities, by contracting or otherwise; and
the terms “controlling” and “controlled” have meanings that correspond to the
foregoing.
          (b) Base Salary. “Base Salary” shall have the meaning set forth in
Section 4(a) hereof.
          (c) Business. “Business” means all right, title and interest of GIG in
and to any and all rights, properties, property fights, proprietary information,
assets, goodwill, or expectancies relating to the insurance agency and brokerage
business of GIG and its subsidiaries, whether tangible or intangible, real,
personal or mixed, including receivables due or paid on or after the closing of
the transactions pursuant to the Stock Purchase Agreement referenced in
Section 4 hereof, Insurance Contracts, Expirations, Commissions and Records.

 



--------------------------------------------------------------------------------



 



          (d) Cause. “Cause” means that GIG has determined in good faith that
the Executive has:

  (i)   engaged in criminal, fraudulent or dishonest conduct;     (ii)   acted
in a manner that brings or is reasonably likely to bring GIG or any Affiliate
into public disgrace or disrepute;     (iii)   violated any law or regulation
with which GIG is required to comply or any GIG policy;     (iv)   failed to
satisfactorily perform his duties as reasonably directed by GIG, after having
been provided with notice hereunder and a 15 day opportunity to cure such
unsatisfactory conduct;     (v)   failed to comply with any lawful written
instruction of the GIG Board;     (vi)   breached this Agreement or any other
material duty owed to GIG, including but not limited to the Executive’s
fiduciary duty and duty of loyalty.

          (e) Code. “Code” shall mean the Internal Revenue Code of 1986, as
amended.
          (f) Competing Business. “Competing Business” shall mean any business
or enterprise that sells or provides a product or service that is the same or
similar to a product or service (i) then being sold or provided by GIG or an
Affiliate and (ii) at any time during the twelve (12) months prior to the Date
of Termination, in which Executive was involved, to which the Executive’s
responsibilities related or about which the Executive had access to Confidential
or Proprietary Information.
          (g) Confidential and Proprietary Information. “Confidential and
Proprietary Information” shall mean any and all (i) confidential or proprietary
information or material not in the public domain about or relating to the
Business, or financial condition of GIG, its subsidiaries or any Affiliate of
GIG or its subsidiaries, or any of GIG’s, its subsidiaries’ or any such
Affiliate’s trade secrets, including, without limitation, all data, figures,
projections, estimates, lists, files, records, documents, manuals or other such
materials or information regardless of how stored or recorded relating to the
Business, including, but not limited to, its Insurance Contracts, Expirations,
Records, finances, contemplated acquisitions, business plans, compensation
systems, incentive programs, prospective customers, marketing, investigation,
surveys, research, computer systems, employees, or customers (including lists of
customers and former customers and information relating to the products or
services that customers or former customers purchased); and (ii) information,
documentation or material not in the public domain by virtue of any action by or
on the part of the Executive, the knowledge of which gives or may give GIG, its
subsidiaries or any Affiliate of GIG or its subsidiaries, an advantage over any
person not possessing such information. For purposes hereof, the term
Confidential and Proprietary Information shall not include any information or
material (i) that is known to the general public other than due to a breach of
this Agreement by the Executive or (ii) was disclosed to the Executive by a
person who the Executive did not reasonably believe was bound to a
confidentiality or similar agreement with the Employers.

 



--------------------------------------------------------------------------------



 



          (h) Commissions. “Commissions” means all present and future rights to
commissions, fees and income paid or payable to GIG or any of its subsidiaries
on and after the closing of the transactions pursuant to the Stock Purchase
Agreement referenced in Section 4 hereof, arising out of or in connection with
the existing insurance policies, accounts and insurance agency and brokerage
business of GIG and its Subsidiaries.
          (i) Covered Period. “Covered Period” shall mean twenty-four
(24) months after the Executive’s employment ends for any reason, whether
voluntary or involuntary. Covered Period under this Agreement is to be
interpreted separately and independent of the Covered Period as defined in the
Stock Purchase Agreement.
          (j) Date of Termination. “Date of Termination” shall mean (i) if the
Executive’s employment is terminated for Cause or for Disability, the date
specified in the Notice of Termination, (ii) if Executive’s employment ends as a
result of his death, the date of his death; or (iii) if the Executive’s
employment ends for any other reason, the date on which a Notice of Termination
is given or as otherwise specified in such Notice.
          (k) Disability. “Disability” shall mean Executive’s physical or mental
inability to perform his duties under this Agreement, even with reasonable
accommodation, for more than twenty-six (26) weeks, whether or not consecutive,
in any twelve-month period.
          (l) Expirations. “Expirations” means all customer lists, all records
concerning insurance accounts or policies obtained or compiled by GIG or its
subsidiaries during the course of their insurance business, all expirations of
such insurance policies and records thereof, and all rights to and under
insurance policies sold by GIG or its subsidiaries and in force as of the
closing of the transactions pursuant to the Stock Purchase Agreement referenced
in Section 4 hereof, and to the renewals thereof (whether such rights exist or
are derived pursuant to any of the Insurance Contracts or otherwise).
          (m) Insurance Contracts. “Insurance Contracts” means all contracts and
agreements for insurance products between GIG or its subsidiaries (or other
employees of GIG or its subsidiaries) and any insurance company, carrier,
broker, underwriter, producer, insurance agency or agent, or other such firms or
Persons as of the closing of the transactions pursuant to the Stock Purchase
Agreement referenced in Section 4 hereof.
          (n) Notice of Termination. Any purported termination of the
Executive’s employment by GIG for any reason, including without limitation for
Cause or Disability, or by the Executive for any reason other than death, shall
be communicated by written “Notice of Termination” to the other party hereto.
For purposes of this Agreement, a “Notice of Termination” shall mean a dated
notice which (i) indicates the specific termination provision in this Agreement
relied upon, (ii) sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of Executive’s employment under the
provision so indicated, (iii) specifies a Date of Termination, which shall be
not less than thirty (30) nor more than ninety (90) days after such Notice of
Termination is given, except in the case of GIG’s termination of Executive’s
employment for Cause, which shall be effective immediately; and (iv) is given in
the manner specified in Section 14 hereof. After a Notice of Termination is
given, GIG may place the Executive on administrative leave with pay until the
Date of Termination and

 



--------------------------------------------------------------------------------



 



during any such administrative leave, the Executive shall not be authorized to
take any actions or make any statements on behalf of GIG and shall fully
cooperate with GIG in the fulfillment or transition of his job duties.
          (o) Person. “Person” shall have the same meaning as that term is
applies in Sections 13(d) and 14(d) of the Exchange Act.
          (p) Records. “Records” means all books, records, files,
correspondence, research data and work in process as of the closing of the
transactions pursuant to the Stock Purchase Agreement referenced in Section 4
hereof, pertaining to the current or former insurance agency and brokerage
business of GIG.
          (q) Restricted Area. “Restricted Area” shall be 100 miles from any
location where GIG is engaged in the Business to which, during the twelve
(12) months prior to the Date of Termination, the Executive’s responsibilities
related or about which the Executive had access to Confidential or Proprietary
Information.
          (r) SPA. “SPA” means the Stock Purchase Agreement dated September 28,
2007, between FCBI, GIG and the parties named therein.
          (s) Separation from Service. The termination, whether voluntary or
involuntary, of the Executive’s employment with GIG for reasons other than
death. Whether a Separation from Service takes place is determined based on the
facts and circumstances surrounding the termination of the Executive’s
employment and whether GIG and the Executive intended for the Executive to
provide significant services for GIG following such termination. A termination
of employment will not be considered a Separation from Service if:
     (i) the Executive continues to provide services as an employee of GIG at an
annual rate that is twenty percent or more of the services rendered, on average,
during the immediately preceding three full calendar years of employment (or, if
employed less than three years, such lesser period) and the annual remuneration
for such services is twenty percent (20%) or more of the average annual
remuneration earned during the final three full calendar years of employment
(or, if less, such lesser period), or
     (ii) the Executive continues to provide services to GIG in a capacity other
than as an employee of GIG at an annual rate that is fifty percent or more of
the services rendered, on average, during the immediately preceding three full
calendar years of employment (or if employed less than three years, such lesser
period) and the average annual remuneration earned during the final three full
calendar years of employment (or if less, such lesser period).
          (t) Specified Employee. Pursuant to Code Section 409A, a Specified
Employee shall mean a key employee (as defined in Section 416(i) of the Code
without regard to paragraph 5 thereof) of GIG if any stock of FCBI is publicly
traded on an established securities market or otherwise.
          (u) Term of Employment. Term of Employment shall have the meaning
described in Section 3 below.

 



--------------------------------------------------------------------------------



 



     3. Term of Employment.
          (a) GIG hereby employs the Executive as President of GIG, and the
Executive hereby accepts said employment and agrees to render such services to
GIG, on the terms and conditions set forth in this Agreement. The term of
employment under this Agreement shall be for a term of five years, commencing on
the date of this Agreement, unless such term is extended as provided in this
Section 3 (“Term of Employment”).
          (b) During the Term of Employment, the Executive shall perform such
executive services for GIG as may be consistent with his titles and from time to
time assigned to him by the GIG Board.
               The Executive shall devote his full business time, attention,
skill and energy to the Business of GIG and shall not engage or prepare to
engage in any other business activity, whether or not such business activity is
pursued for gain, profit or other economic or financial advantage. The Executive
and GIG agree that the Executive’s position is essential to GIG’s success and
that the highest level of performance is required from the Executive.
               The Executive shall comply with the standards and policies that
GIG in its sole discretion may from time to time establish.
     4. Compensation and Benefits.
          (a) During the Term of Employment, GIG shall compensate and pay the
Executive for his services during the term of this Agreement at a base monthly
salary (“Base Salary”) of $14,583.34 per month. No changes to Base Salary may be
made without the approval of the GIG Board. In addition to his Base Salary, the
Executive shall be entitled to receive during the term of this Agreement such
bonus payments as may be determined by the GIG Board in its sole discretion.
          (b) During the Term of Employment, the Executive shall be entitled to
participate in and receive the benefits of any pension or other retirement
benefit plan, profit sharing, stock option, employee stock ownership, or other
plans, benefits and privileges given to employees and executives of the Company,
to the extent commensurate with his then duties and responsibilities as fixed by
the Board of Directors of the Company and GIG. The Executive will also be
eligible to participate in and receive incentive bonus payments that have been
established by FCBI pursuant to Section 5.10 of the SPA.
          (c) During the Term of Employment, the Executive shall be entitled to
take vacation in accordance with GIG’s established policies, provided, however,
that the Executive shall not be entitled to receive any additional compensation
for failure to take a vacation, nor shall the Executive be able to accumulate
unused vacation time from one year to the next, except to the extent authorized
by the Board of GIG.
          (d) In the event the Executive’s employment is terminated due to
Disability, Employee shall be eligible for any continuation of life, medical,
dental and disability benefits in an amount and to the extent provided by GIG’s
established policies.

 



--------------------------------------------------------------------------------



 



     5. Expenses. GIG shall reimburse the Executive or otherwise provide for or
pay for all reasonable expenses incurred by the Executive in furtherance of or
in connection with the business of GIG, including, but not by way of limitation,
traveling expenses, subject to such reasonable documentation and other
limitations as may be established by the Board of Directors of GIG. If such
expenses are paid in the first instance by the Executive, GIG shall reimburse
the Executive therefore, as may be appropriate under the circumstances.
     6. Termination.
          (a) GIG shall have the right, at any time upon prior Notice of
Termination, to terminate the Executive’s employment hereunder for any reason,
including, without limitation, termination with or without Cause or for
Disability, and the Executive shall have the right, upon prior Notice of
Termination, to terminate his employment hereunder for any reason.
          (b) In the event that during the Term of Employment, (i) the
Executive’s employment is terminated by GIG for Cause, (ii) the Executive’s
employment ends as result of death or (iii) the Executive terminates his
employment hereunder, the Executive shall have no right pursuant to this
Agreement to compensation or other benefits for any period after the applicable
Date of Termination other than for Base Salary accrued through the Date of
Termination.
          (c) In the event that the Executive’s employment is terminated as a
result of Disability during the term of this Agreement, the Executive shall
receive his salary for the period, if any, after the Date of Termination to
which he would be entitled under any then existing GIG policy. The payment shall
be made in accordance with any such policy.
          (d) In the event that the Executive’s employment is terminated by GIG
for other than Cause, the Executive’s Disability, or the Executive’s death, then
GIG shall take the following action with respect to the Executive, provided that
the Executive has certified that the Executive has complied with Section 7 of
this Agreement and has signed in the form provided by GIG a general release of
any and all claims the Executive may have against the GIG or its Affiliates or
any of GIG’s or its Affiliates then current or former officers, directors, or
employees and such release has become effective: Pay to the Executive a cash
severance amount equal to the Executive’s monthly Base Salary as in effect
immediately prior to the Date of Termination multiplied by twelve (12)
(“Severance Pay”). The parties hereto acknowledge that no Holdback Payment or
Earn-Out Payment paid by the Company in acquisition of GIG shall be considered
for purposes of determining Severance Pay. Such Severance Pay shall be paid in
monthly installments beginning with the first business day of the month
following the date the release becomes effective and continuing for one
(1) year. However, no such Severance Pay will be paid to the Executive unless
the Executive has Separated from Service.
          (e) Notwithstanding paragraph (d) of this Section 6, if the Executive
is considered a Specified Employee, upon Separation from Service in accordance
with Section 409A of the Code, benefit distributions that are made upon
Separation from Service may not commence earlier than six months after the date
of such Separation from Service. Therefore, in the event this paragraph 6(e) is
applicable to the Executive, any distribution or series of

 



--------------------------------------------------------------------------------



 



distributions to be made due to a Separation from Service shall commence no
earlier than the first day of the seventh month following the Separation from
Service.
          (f) Upon a termination of Executive’s employment conducted in
accordance with the terms of this Agreement, Executive shall be entitled to
remove from his office at GIG the following items: (i) Executive’s personal
artwork on his office walls; (ii) Executive’s personal family pictures and
frames; (iii) Executive’s fish tank and base cabinet; and (iv) Executive’s desk
and desk chair, credenza, hutch side table, two chairs and round table with
accompanying chairs.
     7. Restrictions Respecting Competing Businesses, Confidential Information,
etc.
          (a) The Executive is subject to certain restrictions regarding
competing businesses and confidential and proprietary information set forth in
the SPA, to which both the Executive and GIG are parties. Those restrictions are
based on the Executive’s sale of the majority ownership of GIG. The provisions
in this Section 7 are entered into based on the Executive’s employment by GIG
after the sale. These are separate and independent commitments and the Executive
is required to comply with both Section 5.10 of the Stock Purchase Agreement and
this Section 7. The Executive acknowledges and agrees that by virtue of the
Executive’s position and involvement with the Business and affairs of GIG, the
Executive has developed and will continue to develop substantial expertise and
knowledge with respect to all aspects of GIG’s Business, affairs and operations
and has had and will continue to have access to all significant aspects of the
Business and operations of GIG and to Confidential and Proprietary Information.
          (b) The Executive hereby covenants and agrees that, during the Term of
Employment and thereafter, unless otherwise authorized by GIG in writing, the
Executive shall not, directly or indirectly, under any circumstance:
(i) disclose to any other person or entity (other than in the regular course of
Business of GIG) any Confidential and Proprietary Information, other than
pursuant to applicable law, regulation or subpoena or with the prior written
consent of GIG; (ii) act or fail to act so as to impair the confidential or
proprietary nature of any Confidential and Proprietary Information; (iii) use
any Confidential and Proprietary Information other than for the sole and
exclusive benefit of GIG; or (iv) offer or agree to, or cause or assist in the
inception or continuation of, any such disclosure, impairment or use of any
Confidential and Proprietary Information. When the Executive’s employment ends
for any reason, the Executive shall return all copies of documents, data,
records and other items containing any Confidential and Proprietary Information
(regardless of the medium in which maintained or stored).
          (c) During the Covered Period, the Executive shall not, directly or
indirectly,
     (i) in the Restricted Area, manage, own, advise, operate, control or be
employed or participate in any Competing Business, or
     (ii) induce, encourage or influence any Person that at that time has a
business relationship with GIG, any subsidiary or any Affiliate thereof, in
which

 



--------------------------------------------------------------------------------



 



Executive was involved or about which Executive had access to Confidential or
Proprietary Information, to discontinue, reduce the extent of, or modify in a
manner adverse to GIG, such relationship.
     For purposes of this Agreement, the Executive shall be deemed to be
directly or indirectly participating in a business if he is engaged or
interested in that business as a stockholder, director, officer, or executive,
agent, partner, individual proprietor, consultant, advisor, or otherwise, but
not if the Executive’s interest and involvement is limited solely to the
ownership of not more than 5% of the securities of any class of equity
securities of a corporation or other Person whose shares are listed or admitted
to trade on a national securities exchange or are quoted on the Nasdaq Global
Market or a similar means if the Nasdaq Global Market is no longer providing
such information.
          (d) While the Executive is employed by GIG and for one (1) year after
the Date of Termination, the Executive shall not hire, or solicit or attempt to
solicit for hire a Covered Employee, encourage another Person to hire a Covered
Employee, or otherwise seek to adversely influence or alter such Covered
Employee’s relationship with GIG, any subsidiary or any of their Affiliates
(except during the Executive’s employment with GIG, when acting on the good
faith belief that ending the Covered Employee’s employment would be in GIG’s
best interest). A “Covered Employee” shall be any person who has been employed
by GIG, any subsidiary or any of their Affiliates with whom Executive worked or
about whom he had access to Confidential and Proprietary Information, as of the
date any action prohibited by the preceding sentence occurs or within the twelve
(12) months prior to such date.
          (e) The Executive acknowledges that as a result of Executive’s
employment with GIG, Executive has held and will continue to hold a position of
the highest trust in which Executive comes to know GIG’s employees, its
customers and its Confidential and Proprietary Information, as well as that of
its Affiliates. The Executive agrees that the provisions of Section 7 (c) and
(d) are necessary to protect GIG legitimate business interests. The Executive
warrants that these provisions will not unreasonably interfere with his ability
to earn a living or to pursue his occupation after his employment ends for any
reason. Executive agrees to promptly notify GIG of the name and address of any
Person or entity to which Executive provides services during the Covered Period
and authorizes GIG, after consultation with Executive as to the form and content
of any such notice, to notify that entity of Executive’s obligations under this
Agreement.
          (f) The parties hereto agree that nothing in this Agreement shall be
construed to limit or negate the common law of torts, confidentiality, trade
secrets, fiduciary duty and obligations where such laws provide GIG with any
broader, further or other remedy or protection than those provided herein.
          (g) Because the breach of any of the provisions of this Section 7 will
result in immediate and irreparable injury to GIG for which GIG will not have an
adequate remedy at law, GIG shall be entitled, in addition to all other rights
and remedies, to seek a decree of specific performance of the restrictive
covenants contained in this Section 7 and to a

 



--------------------------------------------------------------------------------



 



temporary and permanent injunction enjoining such breach, without posting bond
or furnishing similar security.
          (h) The parties waive the application of any law, regulation, holding
or rule of construction providing that ambiguities in the Agreement will be
construed against the party drafting such agreement. The language used in this
Agreement shall be deemed to be the language chosen by the parties to express
their mutual agreement, and this Agreement shall not be deemed to have been
prepared by any single party. If any provision of this Section 7 shall be deemed
invalid as to its scope, then notwithstanding such invalidity, that provision
shall be deemed valid to the fullest extent permitted by law, and the parties
agree that, if any court makes such a determination, the parties authorize the
court to reduce the duration, scope or area of such provisions and to delete
specific words and phrases and, in such modified form, to be enforced to the
fullest extent permitted by law.
     8. Cooperation in Legal Proceedings. After the Date of Termination, the
Executive agrees to reasonably cooperate with GIG, its subsidiaries and any of
its Affiliates in the defense or prosecution of any claims or actions that may
be brought against or on behalf of GIG, its subsidiaries or its Affiliates,
which relate to events or occurrences that transpired while the Executive was
employed by GIG. The Executive’s reasonable cooperation in connection with such
claims or actions shall include, but not be limited to, being available to meet
with counsel to prepare for discovery or trial and to act as a witness on behalf
of GIG, its subsidiaries or any of its Affiliates. The Executive also agrees to
reasonably cooperate with GIG, its subsidiaries and any of its Affiliates in
connection with any investigation or review of any federal, state, or local
regulatory authority as any such investigation or review relates to any acts or
omissions that transpired while the Executive was employed by GIG. The Executive
understands that in any legal action, investigation, or review covered by this
Section 8 that GIG expects the Executive to provide only accurate and truthful
information or testimony. GIG will pay expenses necessarily and reasonably
incurred by the Executive in complying with this Section.
     9. Work Product. The Executive acknowledges that all inventions,
innovations, improvements, developments, methods, designs, analyses, drawings,
reports and all similar or related information (whether or not patentable) that
relate to GIG or its subsidiaries and Affiliates’ research and development or
existing or future products or services and that are conceived, developed or
made by the Executive while employed by GIG or using Confidential and
Proprietary Information (“Work Product”) belong to GIG, its subsidiaries or
their Affiliates (as applicable). The Executive shall promptly disclose such
Work Product to the board of directors of GIG and perform all actions reasonably
requested by the board of directors (whether during or after the Executive’s
employment) to establish and confirm GIG’s ownership ( including, without
limitation, executing assignments, consents, powers of attorney and other
instruments).
     10. Return of Property. On and after the Date of Termination for any
reason, or at any time during the Executive’s employment, on the request or
direction of GIG, the Executive will immediately deliver to GIG any or all
equipment, property, material, Confidential and Proprietary Information, Work
Product or copies thereof which are owned by GIG and are in the Executive’s
possession or control. This includes documents or other information prepared by
the

 



--------------------------------------------------------------------------------



 



Executive, on Executive’s behalf or provided to the Executive in connection with
the Executive’s duties while employed by GIG, regardless of the form in which
such document or information are maintained or stored, including computer,
typed, written, electronic, audio, video, micro-fiche, imaged, drawn or any
other means of recording or storing documents or other information. The
Executive hereby warrants that the Executive will not retain in any form such
documents, Confidential and Proprietary Information, Work Product or other
information or copies thereof. The Executive may retain a copy of this Agreement
and any other document or information describing any rights the Executive may
have after the termination of the Executive’s employment.
     11. [Intentionally Left Blank.]
     12. Withholding. All payments required to be made by GIG hereunder to the
Executive shall be subject to the withholding of such amounts, if any, relating
to tax and other payroll deductions as GIG may reasonably determine should be
withheld pursuant to any applicable law or regulation.
     13. Assignability. GIG may assign this Agreement and its rights and
obligations hereunder in whole, but not in part, to any corporation, bank or
other entity with or into which GIG may hereafter merge or consolidate or to
which GIG may transfer all or substantially all of their assets, if in any such
case said corporation, bank or other entity shall by operation of law or
expressly in writing assume all obligations of GIG hereunder as fully as if it
had been originally made a party hereto, but may not otherwise assign this
Agreement or its rights and obligations hereunder. The Executive may not assign
or transfer this Agreement or any rights or obligations hereunder.
     14. Notice. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and addressed
to the respective addresses set forth on the signature page hereto. Any notice,
request, demand or other communication shall be deemed to have been duly given
(as the case may be) upon the earliest of (a) the date it is actually received,
(b) the business day after the day on which it is delivered by hand, (c) the
business day after the day on which it is properly deposited with Federal
Express (or a comparable overnight delivery service) and delivery is specified
for the next business day, or (d) the third business day after the day on which
it is deposited in the United States certified or registered mail, return
receipt requested, postage prepaid. GIG or the Executive may change its address
by notifying the other party of the new address in any manner permitted by this
Section 14.
     15. Amendment; Waiver. No provisions of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by the Executive and such officer or officers as may be
specifically designated by the Board of Directors of GIG to sign on their
behalf. No waiver by any party hereto at any time of any breach by any other
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.

 



--------------------------------------------------------------------------------



 



     16. Governing Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the United States
where applicable and otherwise by the substantive laws of North Carolina.
     17. Nature of Obligations. Nothing contained herein shall create or require
GIG to create a trust of any kind to fund any benefits which may be payable
hereunder, and to the extent that the Executive acquires a right to receive
benefits from GIG hereunder, such right shall be no greater than the right of
any unsecured general creditor of GIG.
     18. Headings. The section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
     19. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect.
     20. Counterparts. This Agreement may be executed in one or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.
     21. Entire Agreement. This Agreement embodies the entire agreement between
GIG and the Executive with respect to the matters agreed to herein except as
specified in the SPA. All prior agreements between GIG and the Executive with
respect to the matters agreed to herein are hereby superseded and shall have no
force or effect except as specified in the SPA.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been executed as of the date first
above written.

              GREENPOINT INSURANCE GROUP, INC.
 
       
Address:
  By:   /s/ Robert L. Buzzo
 
       
 
      Chairman
One Community Place
       
P.O. Box 989
       
Bluefield, VA 24605-0989
       
 
            EXECUTIVE
 
       
Address:
  By:   /s/ Shawn C. Cummings
 
       
 
      Shawn Curtis Cummings
1844 Buxton Way
       
Burlington, NC 27215
       

 